                                                                             Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION




OSSIE LUCY BB, JR.,
D.O.C. # 093605,

      Plaintiff,

v.                                                         4:19cv602–WS/CAS

MS. HAND, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 8) docketed January 21, 2020. The magistrate judge recommends that the

plaintiff's complaint be dismissed for failure to exhaust and to state a claim upon

which relief may be granted. The plaintiff has filed no objections to the report and

recommendation.

      Having reviewed the record, the undersigned finds that the magistrate

judge’s report and recommendation is due to be adopted.

      Accordingly, it is ORDERED:
                                                                            Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 8) is hereby

ADOPTED and incorporated by reference in this order.

      2. The plaintiff’s complaint is DISMISSED for failure to state a claim upon

which relief may be granted and for failure to exhaust administrative remedies.

      3. The clerk shall enter judgment stating: “All claims against all defendants

are DISMISSED.”

      4. The clerk shall note on the docket that this cause was dismissed pursuant

to 28 U.S.C. §§ 1915(e)(2)(B)(ii).

     DONE AND ORDERED this             26th      day of    February      , 2020.




                               s/ William Stafford
                               WILLIAM STAFFORD
                               SENIOR UNITED STATES DISTRICT JUDGE
